DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mr. John Gorecki on July 1, 2022.
The application has been amended as follows: 

1. (Currently Amended) A non-transitory tangible computer readable storage medium having stored thereon a computer program for performing cache slot allocation based on final data destination location, the computer program including a set of instructions which, when executed by a computer, cause the computer to perform a method comprising the steps of:
receiving a write IO (Input/Output) operation by a storage system, the write IO operation containing data to be written to permanent storage, the storage system having a high performing cache, a lower performing cache, and the permanent storage;
determining a storage location in the permanent storage where the data associated with the write IO operation will be stored once the data is destaged from either the high performing cache or the lower performing the permanent storage; and
after determining the storage location in the permanent storage where the data associated with the write IO operation will be stored, selecting a cache slot for the write IO operation from either the high performing cache or the lower performing cache, the step of selecting being based on a predicted to stay in cache before destaging the data associated with the write IO operation, from the selected cache slot to the determined storage location in the permanent storage, after the data associated with the write IO operation is stored in the selected cache slot; 
storing the data associated with the write IO operation in the selected cache slot; and
destaging the data associated with the write IO operation from the selected cache slot to the determined storage location in the permanent storage.

21. (Currently Amended)  A method of performing cache slot allocation based on final data destination location, comprising:
receiving a write IO (Input/Output) operation by a storage system, the write IO operation containing data to be written to permanent storage, the storage system having a high performing cache, a lower performing cache, and the permanent storage;
determining a storage location in the permanent storage where the data associated with the write IO operation will be stored once the data is destaged from either the high performing cache or the lower performing the permanent storage; and
after determining the storage location in the permanent storage where the data associated with the write IO operation will be stored, selecting a cache slot for the write IO operation from either the high performing cache or the lower performing cache, the step of selecting being based on a predicted to stay in cache before destaging the data associated with the write IO operation, from the selected cache slot to the determined storage location in the permanent storage, after the data associated with the write IO operation is stored in the selected cache slot; 
storing the data associated with the write IO operation in the selected cache slot; and
destaging the data associated with the write IO operation from the selected cache slot to the determined storage location in the permanent storage.

27.  (Currently Amended)  The method of claim 24, further comprising:
comparing the adjusted write pending estimate with a first threshold; and
wherein the step of selecting the cache slot for the write IO operation from either the high performing cache or the lower performing cache is based on the result of the step of comparing the adjusted write pending estimate with the first threshold.

Allowable Subject Matter
Claims 1, 4-11, and 20-30 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The prior art of record fails to disclose the combination including at least the limitations of:
(Claims 1 and 21) “…determining a storage location in the permanent storage where the data associated with the write IO operation will be stored once the data is destaged from either the high performing cache or the lower performing cache to the determined storage location in the permanent storage; and after determining the storage location in the permanent storage where the data associated with the write IO operation will be stored, selecting a cache slot for the write IO operation from either the high performing cache or the lower performing cache, the step of selecting being based on a predicted amount of time to stay in cache before destaging the data associated with the write IO operation, from the selected cache slot to the determined storage location in the permanent storage, after the data associated with the write IO operation is stored in the selected cache slot.”
As dependent claims 4-11, 20, and 22-30 depend from an allowable base claim, they are at least allowable for the same reasons as noted above.

Below are references considered to be the closest related prior art:
SAIDI (Pub. No.: US 2017/0220478 A1) teaches target memory addresses of the write operations are used to identify a corresponding entry in the L1 cache or showing where the corresponding entry is to be found in the L1 cache. However, SAIDI does not teach determining a storage location in the permanent storage where the data associated with the write IO operation will be stored once the data is destaged from either the high performing cache or the lower performing cache to the determined storage location in the permanent storage; and after determining the storage location in the permanent storage where the data associated with the write IO operation will be stored, selecting a cache slot for the write IO operation from either the high performing cache or the lower performing cache, the step of selecting being based on a predicted amount of time to stay in cache before destaging the data associated with the write IO operation, from the selected cache slot to the determined storage location in the permanent storage, after the data associated with the write IO operation is stored in the selected cache slot.
FARMAHINI FARAHANI (Pub. No.: US 2018/0165214 A1) teaches bypassing a cache when a write congestion condition is detected by transferring the requested data to a different cache, where a write congestion monitor detecting write congestion conditions in the main memory during periods of heavy write access to the main memory, and detecting conditions in which writes to main memory can be avoided when a pending memory access request may be for a cache line that is not predicted to be subsequently requested within a threshold period of time. However, FARMAHINI FARAHANI does not teach determining a storage location in the permanent storage where the data associated with the write IO operation will be stored once the data is destaged from either the high performing cache or the lower performing cache to the determined storage location in the permanent storage; and after determining the storage location in the permanent storage where the data associated with the write IO operation will be stored, selecting a cache slot for the write IO operation from either the high performing cache or the lower performing cache, the step of selecting being based on a predicted amount of time to stay in cache before destaging the data associated with the write IO operation, from the selected cache slot to the determined storage location in the permanent storage, after the data associated with the write IO operation is stored in the selected cache slot.
CHAUDHARI (Pub. No.: US 2021/0216463 A1) teaches dynamically selecting the cache size based on a latency of destaging extents of data in the cache or the rate that data can be written from the cache to secondary locations such as tiers of a data storage system. However, CHAUDHARI does not teach determining a storage location in the permanent storage where the data associated with the write IO operation will be stored once the data is destaged from either the high performing cache or the lower performing cache to the determined storage location in the permanent storage; and after determining the storage location in the permanent storage where the data associated with the write IO operation will be stored, selecting a cache slot for the write IO operation from either the high performing cache or the lower performing cache, the step of selecting being based on a predicted amount of time to stay in cache before destaging the data associated with the write IO operation, from the selected cache slot to the determined storage location in the permanent storage, after the data associated with the write IO operation is stored in the selected cache slot.
HAGERSTEN (Pub. No.: US 2019/0155736 A1) teaches a policy can be determined for future operations to certain cache lines, regions, or other address ranges, where for a dataset Z that has shown good reuse at cache level X but not at cache level Y, the corresponding future policy is to install the dataset Z in cache level X, but not cache level Y, or the future policy is to install dataset A in a faster portion of the cache and dataset B in a slower portion of the cache. However, HAGERSTEN does not teach determining a storage location in the permanent storage where the data associated with the write IO operation will be stored once the data is destaged from either the high performing cache or the lower performing cache to the determined storage location in the permanent storage; and after determining the storage location in the permanent storage where the data associated with the write IO operation will be stored, selecting a cache slot for the write IO operation from either the high performing cache or the lower performing cache, the step of selecting being based on a predicted amount of time to stay in cache before destaging the data associated with the write IO operation, from the selected cache slot to the determined storage location in the permanent storage, after the data associated with the write IO operation is stored in the selected cache slot.
ASH (Pub. No.: US 2017/0351609 A1) teaches destaging tracks from cache to fast class drive or slow class drive using a cache list. However, ASH does not teach determining a storage location in the permanent storage where the data associated with the write IO operation will be stored once the data is destaged from either the high performing cache or the lower performing cache to the determined storage location in the permanent storage; and after determining the storage location in the permanent storage where the data associated with the write IO operation will be stored, selecting a cache slot for the write IO operation from either the high performing cache or the lower performing cache, the step of selecting being based on a predicted amount of time to stay in cache before destaging the data associated with the write IO operation, from the selected cache slot to the determined storage location in the permanent storage, after the data associated with the write IO operation is stored in the selected cache slot.
JIN (Pub. No.: US 2016/0253259 A1) teaches determining if a physical page is mapped to slow cache region or fast cache region in cache based on most significant bit, where a virtual page mapped to slow cache region can be migrated to being mapped to fast cache region based on a predetermined pattern such as a write count by setting the hybrid bit to be opposite, where slow cache region may be eDRAM, and fast cache region may be SRAM. However, JIN does not teach determining a storage location in the permanent storage where the data associated with the write IO operation will be stored once the data is destaged from either the high performing cache or the lower performing cache to the determined storage location in the permanent storage; and after determining the storage location in the permanent storage where the data associated with the write IO operation will be stored, selecting a cache slot for the write IO operation from either the high performing cache or the lower performing cache, the step of selecting being based on a predicted amount of time to stay in cache before destaging the data associated with the write IO operation, from the selected cache slot to the determined storage location in the permanent storage, after the data associated with the write IO operation is stored in the selected cache slot.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW J. CHEONG whose telephone number is (571)270-3779.  The examiner can normally be reached on Monday through Friday from 9am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tim Vo can be reached on 571-272-3642.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANDREW J CHEONG/Primary Examiner, Art Unit 2138